Citation Nr: 0936289	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-39 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1940 to 
September 1945 and from February 1951 to December 1952.  He 
died in May 2001.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1151.  A June 2006 RO hearing was scheduled 
for the appellant, but she did not appear at the hearing or 
indicate any desire to reschedule.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

As part of an (undated) supplemental statement of the case 
addressing the claim on appeal, the RO also adjudicated the 
issue of entitlement to service connection for the cause of 
the Veteran's death.  The appellant filed a notice of 
disagreement with this decision in August 2007.  The issue of 
entitlement to service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
death was not caused by VA hospital care, medical or surgical 
treatment, or examination.  



CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. §§ 1151, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.312, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2003.  The RO provided the appellant with 
additional notice in June 2007, subsequent to the initial 
adjudication.  While the June 2007 notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an undated 
supplemental statement of the case that appears in the record 
after the provision of the June 2007 notice. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
DIC claim pursuant to 38 U.S.C.A. § 1151 is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Moreover, the notices provided to the appellant over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate the claim.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and obtained a medical 
opinion as to whether the Veteran's death was caused by VA 
medical treatment.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the claims file; and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran died in May 2001 from a ruptured abdominal aortic 
aneurysm.  The appellant, who is the Veteran's surviving 
spouse, contends that the Veteran's life would have been 
prolonged if the VA physicians who examined him at the time 
of his emergency care had transferred him to a hospital by 
helicopter, as opposed to by ambulance.  Specifically, she 
notes that the ambulance was requested at 9:30am but did not 
arrive until 10:50am and then had to endure a horrific ride 
down a tortuous, winding, and narrow canyon road for 45 
minutes to transfer him at 11:15am.  She contends that the 
decision to transfer the Veteran to the hospital via an 
ambulance delayed emergency care, which caused his death.  
She further asserts that his physician deemed him stable 
enough to send to the VA Medical Center in Palo Alto rather 
than the local hospital five minutes away in Livermore, CA, 
which contributed to his death.  She noted that while the 
Veteran had declined elective surgery, he had requested 
vigorous treatment to save his life in an emergency.

Dependency and Indemnity Compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected. 38 U.S.C.A. § 1151(a).  

For purposes of this section, a disability or death is a 
qualifying additional disability or a qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; or (2) the disability or death was 
proximately caused (A) by the provision of training and 
rehabilitation services by the Secretary (including by a 
service-provider used by the Secretary for such purpose under 
section 3115 of this title) as part of an approved 
rehabilitation program under chapter 31 of this tile, or (B) 
by participation in a program (known as a "compensated work 
therapy program") under section 1718 of this title.  
38 U.S.C.A. § 1151(a)(1)(2).

Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of 
that section.  38 C.F.R. § 3.361(c).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that the veteran received care, treatment, or 
examination and that the veteran has additional disability or 
died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  38 C.F.R. § 3.361(c)(2).  

Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).  

A finding as to whether the event in question was reasonably 
foreseeable is necessary only if and when it is first 
determined that the additional disability at issue was 
"caused by [VA] hospital care, medical or surgical 
treatment, or examination."  Loving v. Nicholson, 19 Vet. 
App. 96 (2005).

The first record of the Veteran's abdominal aortic aneurysm 
was in April 1997.  A July 1997 VA medical record noted that 
the abdominal aortic aneurysm was found to be 4.3 cm in 
diameter by a recent ultrasound of the aorta in April 1997.  
Additional medical problems included history of coronary 
artery disease, myocardial infarction, hypertension, chronic 
obstructive pulmonary disease, right ulnar and median 
neuropathy, and Parkinson's disease.  The Veteran's wife 
called from home asking that the Veteran be admitted to the 
hospital and evaluated for his weight loss.  On physical 
examination, the abdominal aortic aneurysm was palpable with 
bruit.  The Veteran's weight was unchanged since June 1997 
but nine pounds less than in April, three months prior.  

A January 1998 VA ultrasound report noted that the Veteran's 
distal abdominal aorta aneurysm had an interval increase in 
transverse diameter from 4.5 to 5 cm.  A March 1998 VA 
medical record shows the Veteran's abdominal aortic aneurysm 
had increased in size.  There would be a repeat study in the 
next few months.  If it had further increased in size, he 
would be sent to vascular surgery.  In August 1998, a VA 
medical record shows the abdominal aortic aneurysm was 5.7 cm 
per computed tomography studies and the Veteran's weight had 
decreased with unknown etiology.  He was referred to vascular 
surgery.

An April 1999 VA medical record notes that the Veteran had an 
abdominal aortic aneurysm and declined intervention at that 
time.  An October 1999 VA vascular surgery clinic record 
shows the physician discussed at length with the Veteran the 
natural history of abdominal aortic aneurysm and treatment 
options available.  The Veteran was emphatic that his quality 
was poor with his Parkinson's disease at the current time and 
he was not interested in surgery.  The physician reviewed the 
chart and it appeared the Veteran was competent to make his 
own decisions regarding healthcare.  He had not had a 
guardian appointed and the physician under these 
circumstances could not really provide him with more 
treatment options.  The physician asked the Veteran to come 
back to the clinic if he should change his mind regarding 
treatment of his abdominal aortic aneurysm.  An October 1999 
VA general medicine clinical record shows the Veteran saw the 
vascular surgery clinic that day and declined surgery.  He 
was to discuss this with his wife and potentially would 
consider repeat evaluation.

In January 2000, a VA medical record shows the Veteran had 
abdominal aortic aneurysm and had declined surgery for this.  
He was aware of the potential risks of spontaneous rupture.  
A May 2000 VA medical record notes again that the Veteran's 
aortic aneurysm was 5.7 cm on last evaluation and he had 
declined surgery or intervention for this.  They discussed 
the risk of spontaneous rupture and death and he again 
declined intervention.  The same notes were shown on a VA 
medical record dated in October 2000.

VA medical records dated in February 2001 and March 2001 note 
the Veteran was admitted into the Livermore Division with a 
history of longstanding Parkinson's disease, which was 
chronic and progressive.  His family was having difficulty 
taking care of him at that time because of his decreased 
functional skills.  He also had been diagnosed with 
pneumonia.  

On May 8, 2001, the Medical Director of Livermore Inpatient 
Services noted that at 8:38am that morning, the Veteran awoke 
with left lower quadrant pain.  He was in some distress; his 
lungs were clear.  His heart was regular; it had a rapid rate 
around 90 to 100 per minute.  There was moderate abdominal 
distention with exquisite tenderness in the left lower 
quadrant (plus rebound).  Bowel sounds were present but 
hypoactive.  Brown diarrhea stool was strongly positive for 
heme with some retained stool in ampulla.  The blood pressure 
initially was 92 systolic, up to 140 systolic with fluids.  
He had no fever.  He was known to have an abdominal aortic 
aneurysm.  The physician determined that his symptoms could 
represent a slow leak, but he could also have diverticular 
bleed or ischemic bowel.  The Livermore physician planned 
transfer out to Palo Alto VA hospital versus ValleyCare 
hospital.  They informed the Veteran and his wife and sent 
the Veteran to the emergency room at Livermore while awaiting 
transfer and to arrange studies.  The Veteran was transferred 
to the emergency room at Livermore at 9:04am.

A May 8, 2001 VA Livermore emergency room record notes the 
Veteran had complaints of increased abdominal pain that 
morning and blood in his stool.  His abdominal aortic 
aneurysm was last measured at 7 cm.  His blood pressure was 
low.  The left lower quadrant had a pulsating mass.  His 
condition was considered critical at 10:50am and he was 
transported for a higher level of care.  The physician gave 
consent and the wife was notified of present transfer.  The 
destination was discussed and the physician felt that it was 
safe to transport the Veteran to VA Palo Alto.

The May 8, 2001 VA Palo Alto emergency room attending report 
shows that the Veteran was a 79-year-old patient with severe 
Parkinson's disease, who was living in the Nursing Home Unit 
in Livermore at the Livermore VA facility.  He had a known 
abdominal aortic aneurysm measuring 7 cm for which he had 
refused surgery in the past.  That morning he awoke with 
severe left lower quadrant pain associated with occult blood 
positive stools.  He had an episode of hypotension and a 
blood pressure reading of approximately 90 systolic, which 
seemed to respond to intravenous fluids with blood pressure 
rising to 140.  The Veteran's physician wanted to refer him 
to the Palo Alto VA facility for further evaluation.  Case 
management was subsequently discussed with the transfer 
center and a number of medicine residents as well as a 
gastrointestinal resident.  Ambulance transfer was requested 
by the Veteran's physician.  It was suggested to the 
physician that if the Veteran was deemed unstable he should 
be transferred to the local hospital given the concern for 
possible ruptured abdominal aortic aneurysm.  The physician 
felt that the Veteran was stable enough given his response to 
intravenous fluid and transferred the Veteran by ambulance.  
The Veteran was transferred by critical care ambulance and 
approximately 10 minutes prior to arrival at the VA Palo Alto 
hospital the Veteran (around noon some four hours after his 
symptoms began) became much less responsive, requiring 
assisted ventilation; he also became hypotensive.  The 
emergency room note was dated at 3:47pm (although, as noted 
above, he received treatment at the emergency room a little 
after 12:00pm).

On arrival at the emergency room, the Veteran was essentially 
unresponsive requiring assisted ventilation.  The examining 
physician could not palpate any significant peripheral 
pulses, although he had a rhythm, which appeared to be 
supraventricular in nature, and sinus arrhythmia on the 
monitor.  A cardiac arrest code was called and the physician 
initiated assisted ventilation with 100 percent oxygen with 
improvement.  The Veteran was promptly intubated.  
Examination of the abdomen revealed a pulsatile mass present 
and some abdominal distention.  The surgical team decided to 
take the Veteran emergently to the Operating Room given the 
emergency room physician's strong clinical impression of a 
ruptured abdominal aortic aneurysm.  

A May 9, 2001 death summary notes that he was explored after 
being rushed to the Operating room and found to have a 
ruptured retroperitoneal abdominal aortic aneurysm with 
extensive blood loss.  During the course of the surgery he 
became asystolic several times and required over 54 units of 
type 0 negative blood, 18 units of fresh frozen plasma, and 
multiple units of platelets.  He required defibrillation for 
ventricular fibrillation arrest on at least one occasion and 
multiple amps of bicarb to correct severe acidosis, which at 
its lowest, revealed a hydrogen ion concentration (pH) of 
6.9.  After an eight-hour surgery, the Veteran was brought to 
the intensive care unit with an open wound and Epinephrine 
drip to maintain blood pressure.  He required frequent 
boluses of fluids to maintain pressures.  His family was 
brought to his bedside and after a long discussion it was 
decided with the vascular surgery attending that no further 
blood products or escalation drips would occur.  The Veteran 
expired of hypotension and bradycardia at 12:20am.  The 
family was present.  The VA medical record noted that the 
cause of death was ischemic bowel, ruptured abdominal aortic 
aneurysm, and disseminated intravascular coagulation with 
Parkinson's disease and coronary artery disease being 
contributing factors.  The death certificate only noted 
ruptured abdominal aortic aneurysm as the cause of death.

As noted, the appellant primarily contends that the Veteran's 
death was caused by the delay in care due to the use of an 
ambulance (as opposed to a helicopter) to transfer the 
Veteran for emergency care at the VA hospital in Palo Alto.  
In addition, she submits that they should have sent the 
Veteran to the local hospital in Livermore rather than the VA 
hospital in Palo Alto.  The Veteran's daughter also submitted 
a statement in April 2003 outlining the timeline of events 
from the Veteran going to the inpatient unit at Livermore at 
8:20am, the ambulance being requested at 9:30am and arriving 
to pick up the Veteran at 10:50am; transport beginning at 
11:15am; and arrival at the VA Palo Alto emergency room at 
12:15pm.  The Veteran's daughter stated that she thought 
precious time was wasted and unnecessary trauma was caused by 
sending the Veteran to the Livermore emergency room prior to 
his transfer to the VA hospital in Palo Alto; and that his 
critical condition was further compromised by sending him via 
ground transportation down a narrow winding road rather than 
a Mediflight transport.  His daughter further stated that 
following the Veteran's death, the surgeons indicated that 
they might have been able to help him had they received the 
Veteran sooner.

The first matter to be addressed in determining whether 
benefits under 38 U.S.C.A. § 1151 are warranted is whether 
the VA care the Veteran received prior to his death caused 
his death.

Two opinions from private physicians were submitted in April 
2003.  The first opinion noted the Veteran's list of medical 
problems including atherosclerotic heart disease, previous 
heart attacks, hypertension, abdominal aortic aneurysm, 
chronic obstructive pulmonary disease, and Parkinson's 
disease.  The physician noted that on May 8, 2001 the Veteran 
was seen at Livermore hospital by the emergency room 
attending physician who, after evaluating the Veteran's 
condition, made arrangements to transfer the Veteran to Palo 
Alto VA hospital by ambulance.  The private physician 
determined, however, in view of the Veteran's past and 
present medical conditions, the Veteran should have been Med-
Evacuated by helicopter to Palo Alto VA hospital.  The 
physician further found that this would have improved the 
Veteran's chances of survival facing a possible dissecting 
aneurysm with possible rupture. 

The second opinion notes that the private physician had 
occasion to review the available medical records regarding 
the late Veteran.  The physician acknowledged that the 
perspective from a review of documents in retrospect might 
look a little different from the events as they unfolded but 
that certain conclusions could be rationally drawn.  The 
presenting clinical findings on the morning of May 8, 2001 
included abdominal pain, hypotension in the range of 
hypovolaemic shock, stools positive for occult blood, and 
packed red blood cell volume diminished from a baseline prior 
value of 40 percent to an observed 30 percent.  These 
findings would suggest recent or active blood loss sufficient 
to pose a significant risk to an elderly subject with 
atherosclerosis and presbysclerosis, and would merit more 
than leisurely or casual routine intervention.  Because the 
presence of a significant abdominal aortic aneurysm was 
already known and documented in the records, the level of 
acuity and the urgency of intervention would only be 
heightened.  The index of clinical suspicion regarding the 
differential diagnostic possibilities would require that the 
Veteran be attended in a setting where intervention 
commensurate with the urgency of the clinical problems would 
be promptly available.  From this perspective, the elapsed 
time of about four hours between initial presentation and 
translocation to a higher level of treatment availability 
would be considered a material factor that could well have 
influenced the outcome.  By the time intervention was 
started, the clinical condition had deteriorated probably 
past the point of no return.

An April 2004 opinion was submitted by a VA physician from 
the San Francisco VA Medical Center.  The physician noted 
that the claims file was reviewed but that the paper records 
or electronic medical records from the Livermore VA or Palo 
Alto VA were not available.  Nonetheless, the physician went 
on to discuss in detail the Veteran's history of treatment at 
these facilities; thus it is shown that he had access to all 
relevant materials.  The examiner noted that there were 
notations in the chart that the Veteran had on numerous 
occasions indicated that he did not wish to have repair of 
his abdominal aortic aneurysm and that it was last evaluated 
as 7 cm in diameter in March 2001.  The examiner noted that 
on May 8, 2001, when the Veteran had complaints of left lower 
quadrant pain, occult blood in his stool, and multiple co-
morbidities with potential for several serious diagnoses, the 
Veteran's physician at Livermore had the difficult decision 
of deciding whether to transfer the Veteran to the Palo Alto 
VA or to ValleyCare in Pleasanton.  Palo Alto VA, where the 
Veteran had been recently hospitalized, had an extensively 
documented medical record, multiple imaging studies of his 
abdominal organs and anatomy, and the highest level of 
surgical skill including a vascular surgery service, staffed 
by Stanford University surgical professors.  The not-for-
profit private community hospital, ValleyCare Health System 
in Pleasanton, was closer but much smaller and more limited 
in facilities offered.  Concern for patient welfare at that 
point required assessing whether the Veteran was stable 
enough to transport to the tertiary facility at Palo Alto 
with the known capability of handling his surgical needs at 
any level required or whether his situation was deteriorating 
so rapidly that he needed to be transferred to the nearest 
hospital with a surgical service, even though its 
capabilities might be limited.

At 9:04am, the Veteran was transferred from the nursing home 
to the emergency room at Livermore VA to be held pending 
transfer and diagnostic studies.  Ambulance transfer was 
requested at 9:30am with an estimated time of arrival of 
10:10am.  Although the transport sheet did not indicate when 
the ambulance arrived, the first note was 10:50am and by 
11:15am, they were transporting the Veteran after if it was 
felt to be safe.  Vital signs were stable until 11:45am when 
the pressure increased to 155/111.  There was a note that the 
blood pressure was increasing and the Veteran appeared to be 
in pain with abdominal discomfort.  By 11:53am, his blood 
pressure was normalizing.  At 11:55, they were 10 minutes 
from VA Palo Alto Hospital and went to Code 3 transport.  
From this record, the examiner determined that it appeared 
the paramedic crew observed the Veteran to be stable enough 
that they did not go from Code 2 to Code 3 (lights and siren) 
until 11:55am when there was an unanticipated worsening of 
his condition.

The examiner noted that the Veteran's family questioned why a 
helicopter was not used for the Veteran's transport.  The 
examiner indicated that he called into the Travel desk at 
Livermore VA, without referencing this case, and was informed 
that the available helicopter service was based in Fresno and 
that it took one hour for the helicopter to arrive at the 
Livermore VA if a pilot was available and the helicopter was 
not in use.  For this reason, helicopter transport was used 
to shorten the duration of the trip for patients on critical 
support equipment, but not necessarily to get a patient to 
the destination faster, since ambulances could usually arrive 
to begin transport much more promptly.  Helicopter transport 
was scheduled for particular types of cases but it was not 
used as their rapid transport method on an emergency basis.  
The examiner noted that there was no indication in the record 
why in this case the ambulance took longer than anticipated 
to arrive for pick up.

The question was whether, in the examiner's opinion, the 
Veteran's death was hastened due to failure by VA clinicians 
to timely diagnose or properly treat his abdominal aortic 
aneurysm.  After reviewing the chart, it was the examiner's 
medical opinion that the Veteran's death was not caused by or 
a result of a failure to diagnose his condition.  The 
aneurysm was, in fact, diagnosed in May 1997, almost four 
years prior to his death and further documented in March 
2001.  The aneurysm was not repaired electively in deference 
to the Veteran's repeatedly stated choice not to do so.  The 
examiner found that this was not an unreasonable decision on 
the part of the Veteran considering the Veteran's very 
limited quality of life, age, and multiple medical conditions 
including chronic obstructive pulmonary disease and 
atherosclerotic vascular disease that made him a very poor 
surgical candidate under even controlled conditions.  
Furthermore, his death was not caused by or a result of a 
failure to properly treat his condition.  It was clear from 
the record that the means of transportation and 
transportation code status were based on the clinical 
judgment of the physicians involved and the paramedic 
personnel that the Veteran was stable enough to reach the 
Palo Alto VA Medical Center, where the expertise was 
available to treat a patient with so many coexisting medical 
problems.  The length of time required to complete the 
transfer complicated the management of this severely ill 
patient and adversely impacted the short-term response to 
surgical intervention, but it was unclear that these 
circumstances could have been predicted or would have altered 
the eventual adverse outcome.  The Veteran's cardiovascular 
collapse 10 minutes prior to arrival at the Palo Alto VA was 
most likely caused by a cardiac arrhythmia related to his 
coronary artery disease and his metabolic state.  The 
operative notes reviewed by the examiner showed that the 
length of procedure and complexity of the surgery, in the 
examiner's medical judgment, validated the Livermore 
physician's opinion to send the Veteran to the Palo Alto VA.

The examiner found that the Veteran's death was most likely 
the result of his decision and stated request that he not 
have the elective repair of his aortic aneurysm.  It was 
possible that he would have had a better short-term result 
from elective repair under controlled circumstances, but it 
was the Veteran's clearly stated choice that this not be 
done.  Considering his multiple comorbidities and the risk of 
death from such extensive surgery, even under controlled 
conditions, the examiner found that this was a rational 
choice.  After rupture of an aortic aneurysm, mortality was 
up to 75 percent even in otherwise healthy patients.  The 
Veteran with multiple vascular, pulmonary, and neurologic 
complications had almost no chance of survival from surgery 
on an emergent basis in the setting in which a rupture had 
already occurred.  Considering the severity and extent of his 
other complicating problems, in the examiner's opinion, the 
delay in transfer time was unlikely to have affected the 
eventual adverse outcome following rupture of this extensive 
and complex aneurysm.

The medical evidence in this case shows that the Veteran's 
death was not caused by his care at VA facilities.  The two 
private medical opinions did not determine that VA's lack of 
helicopter use actually caused the Veteran's death.  The 
first opinion noted that the Veteran's chances of survival 
would have been improved had he been air lifted to the 
hospital.  The second opinion noted that the elapsed time of 
about four hours between initial presentation and 
transportation to the hospital could well have influenced the 
outcome.  These opinions note that the Veteran's chance of 
survival was decreased and that a faster transport to the 
hospital could have influenced the outcome.  However, VA 
regulations note that the proximate cause of disability or 
death is the action or event that directly caused the 
disability or death, as distinguished from a remote 
contributing cause.  See 38 C.F.R. § 3.361(d).  The private 
opinions do not support the finding of causation.

Moreover, the VA physician who provided the unfavorable 
opinion actually researched the time factor involved for 
helicopter transport and determined that the helicopter 
transport would have been about the same time as the 
ambulance.  The VA physician acknowledged that the ambulance 
took longer than expected to get to the hospital and that it 
was not clear from the record why this was so; but also noted 
that with the Veteran's other medical problems, once his 
abdominal aneurysm ruptured, he had almost no chance of 
survival.  The examiner found that what really caused the 
Veteran's demise was that he declined elective surgery over 
the years to treat his abdominal aneurysm.  The examiner 
further noted, however, that this was not an impractical 
decision given the other medical problems the Veteran had.  
Essentially, the medical evidence shows that once the 
Veteran's abdominal aortic aneurysm erupted, there was little 
any medical professional could do to save his life.  While at 
most the delay in care due to the long ambulance ride may 
have remotely contributed to his death, the proximate 
causative factor was that the Veteran never received 
treatment for the abdominal aortic aneurysm over the four 
years he knew it existed from 1997 to when it ruptured in 
2001.  

The appellant submitted articles on ruptures of abdominal 
aortic aneurysms, but these do not directly support her claim 
that VA care caused the Veteran's death.  See Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991).

The appellant (and her daughter) genuinely believe that the 
lack of proper emergent treatment of the Veteran's ruptured 
abdominal aortic aneurysm caused his death.  However, even 
though the appellant is a retired nurse, her training is such 
that her opinions are not as persuasive as, and do not equal 
the probative value of, the VA physician who thoroughly 
reviewed the records and inquired into the time sequence and 
reasons for transporting by ambulance.  As a layperson, the 
Veteran's daughter, lacking in medical training and 
expertise, cannot provide competent opinions on a matter as 
complex as the etiology of his death and her views is of no 
probative value.  Their opinions are far outweighed by the 
detailed opinion provided by the VA medical professional who 
discussed all of the factors concerning the Veteran's medical 
conditions that gave him almost no chance of survival from 
emergency surgery.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The preponderance of the evidence is against the claim for 
entitlement to DIC benefits under 38 U.S.C.A. § 1151; there 
is no doubt to be resolved; and entitlement to the claimed 
benefits is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 is denied.


REMAND

The appellant checked the box on her formal DIC claim in 
April 2003 that she was claiming that the Veteran's cause of 
death was related to his service.  She restated this 
assertion on her VA-Form 9 appealing her DIC claim for 
benefits pursuant to 38 U.S.C.A. § 1151, noting that the 
Veteran's service-connected PTSD and history of suicidal 
tendencies caused him to avoid getting treatment for his 
abdominal aortic aneurysm, which caused his death.  The RO 
did not address this claim in a rating decision.  In June 
2007, the appellant submitted a statement that she wanted the 
issue of service connection for the cause of the Veteran's 
death to be addressed prior to BVA teleconferencing.  It is 
not clear what the appellant was referring to regarding the 
"BVA teleconferencing" as she did not request a Board 
hearing for any of her claims.  In efforts to address the 
appellant's contentions, the RO adjudicated the service 
connection claim for the cause of the Veteran's death in an 
undated supplemental statement of the case that also 
addressed her 38 U.S.C.A. § 1151 claim.  In August 2007, the 
appellant submitted a statement that she did not agree with 
VA's decision to deny her DIC based on the statement that the 
Veteran was not suicidal.  

Even though the RO did not provide the appellant the proper 
rating decision regarding her service connection claim for 
the cause of the Veteran's death, since she has filed a valid 
notice of disagreement with the undated supplemental 
statement of the case denying this claim, she is entitled to 
a statement of the case so that she can properly appeal the 
denial to the Board if she so chooses.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. 
App. 238 (1999).

The appellant also has not been advised of all the notice 
criteria for DIC claims for the cause of death pursuant to 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).   So the relevant 
notice letter should be provided, as well.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).)

1.  Send the appellant the relevant notice 
letter addressing her service connection 
claim for the cause of the Veteran's 
death, pursuant to Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

2.  Issue a statement of the case to the 
appellant and her representative 
addressing its denial of service 
connection for the cause of the Veteran's 
death.  The statement of the case should 
include all relevant law and regulations 
pertaining to the claim.  The appellant 
must be advised of the time limit in which 
she may file a substantive appeal. See 38 
C.F.R. § 20.302(b).  Thereafter, if an 
appeal has been perfected, this issue 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


